Citation Nr: 1624402	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-30 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of service in Southwest Asia.

2.  Entitlement to service connection for a disability manifested by stomach pain, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of service in Southwest Asia.

3.  Entitlement to service connection for a disability manifested by acid reflux, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of service in Southwest Asia.

4.  Entitlement to service connection for a disability manifested by joint pain, to include as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of service in Southwest Asia.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to June 1991 to include service in Southwest Asia from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in January 2014, when it was remanded for further development.

The Board's January 2014 remand directed the Agency of Original Jurisdiction (AOJ) to schedule examinations for the issues on appeal, to include the claim for a disability manifested by joint pain.  The Board asked the selected examiner to provide a nexus opinion for direct service connection regarding any chronic condition affecting a joint, in addition to addressing whether joint pain is generally the result of an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of service in Southwest Asia.  A March 2014 examination revealed the Veteran has arthritis and/or chronic strains affecting multiple joints, to include the cervical spine, shoulders, elbows, knees, and ankles.  The March 2014 examiner provided an opinion that indicates the current arthritis and/or chronic strains affecting these joints are less likely than not the result of disease or injury in service; however, the examiner failed to address injuries noted in service with respect to the left shoulder and left knee.  Therefore, service connection for a left shoulder and/or a left knee disability has been delineated as separate issues from the general claim for joint pain, as reflected on the title page of this decision, so the issues can be remanded to obtain an adequate nexus opinion for direct service.  These issues are addressed in more detail in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a disability manifested by dizziness due to an undiagnosed illness as a result of service in Southwest Asia.

2.  There are no objective indications the Veteran has a chronic disability manifested by stomach pain.

3.  The Veteran's acid reflux has been attributed to gastroesophageal reflux disease (GERD), and the evidence does not establish GERD is the result of disease or injury in service.

4.  The Veteran's joint pain is not due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of service in Southwest Asia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by dizziness have been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.317 (2015).

2.  The criteria for service connection for a disability manifested by stomach pain have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).

3.  The criteria for service connection for a disability manifested by acid reflux, to include GERD, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).

4.  The criteria for a disability manifested by joint pain have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA provided adequate notice in letters mailed to the Veteran in March and July 2009.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided examinations in September 2009 and March 2014.  When viewed together, the examination reports are adequate to make an informed decision with regard to the issues finally adjudicated by this decision.  The Veteran and his spouse testified at local hearing at the RO, but he has not requested a hearing before the Board.

In January 2014, the Board remanded this matter for further development.  The Board directed the AOJ to assist the Veteran with obtaining outstanding treatment records and to schedule new examinations regarding the issues on appeal.  In February 2014, the AOJ sent the Veteran a letter asking him to identify possible outstanding treatment records.  The Veteran has not identified any additional treatment records and submitted a response to the April 2014 supplemental statement of the case that indicates he does not have any additional evidence to submit regarding his claims.  As previously noted, VA provided new examinations in March 2014.  Although a more detailed opinion is necessary with regard to direct service connection for a left shoulder and a left knee disability, there is no indication the March 2014 examinations were inadequate to adjudicate the Veteran's claims based on the presumptive provisions related to service in Southwest Asia.  Thus, there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Principles Relating to Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established where a Persian Gulf veteran exhibits objective indications of a qualifying chronic disability, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).  Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  However, while this claim was pending, VA amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  See 75 Fed. Reg. 61,995 (Oct. 7, 2010).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on an undiagnosed illness or a medically unexplained chronic multisymptom illness under 38 U.S.C.A. § 1117; 38 C.F.R. §3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs and/or symptoms of the claimed disability.  Id.  To determine whether the qualifying chronic disability is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


      III.  Disability Manifested by Dizziness

As noted in the introduction, the Veteran served in Southwest Asia from October 1990 to April 1991; therefore, the presumptive provisions of 38 U.S.C.A. § 1117 are applicable to his claims.  He has reported experiencing frequent periods of dizziness since returning from Southwest Asia.  He is competent to report this type of symptomatology.  See Gutierrez, 19 Vet. App. at 8-9.  Treating physicians and VA examiners in September 2009 and March 2014 have also noted objective indications of the symptomatology reported by the Veteran, as it relates to dizziness.

The evidence indicates a disability manifested by dizziness is at least as likely as not the result of an undiagnosed illness.  The September 2009 examiner indicated the Veteran has experienced dizziness since his separation from service, but she did not attribute this symptomatology to a diagnosed illness.  The March 2014 examiner also indicated dizziness is the result of an undiagnosed illness, but she explained the condition may be induced by medication prescribed for the Veteran's service-connected headaches.  However, it appears the Veteran experienced dizziness prior to being prescribed his current medication for headaches approximately four to five years ago, as dizziness is noted in treatment records dating back to at least 1996.  Further, the Veteran has been granted service connection for headaches.  Thus, it appears dizziness would be proximately due to a service-connected disability, if in fact it is induced by medication prescribed for the Veteran's service-connected headaches.  See 38 C.F.R. § 3.310.  Resolving reasonable doubt in the Veteran's favor, the Board finds a disability manifested by dizziness is the result of an undiagnosed illness due to service in Southwest Asia.

This disability has also manifested for a period of longer than six months and to a degree of 10 percent or more.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  The disability can be rated by analogy under Diagnostic Code 6204 for peripheral vestibular disorders.  See 38 C.F.R. § 4.87.  Diagnostic Code 6204 provides a 10 percent rating for occasional dizziness.  The Board finds the Veteran has experienced at least occasional dizziness for more than twenty years.  Thus, service connection for a disability manifested by dizziness is warranted.


      IV.  Disability Manifested by Stomach Pain

The Veteran seeks entitlement to service connection for a disability manifested by stomach pain; however, the Board finds the preponderance of evidence is against a finding that the Veteran has presented objective indications of a chronic disability manifested by stomach pain during the appeal period.

During September 2009 and March 2014 examinations, the Veteran reported he did not have stomach pain or any other symptoms affecting the lower gastrointestinal tract.  Neither examiner diagnosed a stomach condition nor indicated there were objective indications of stomach issues related to an undiagnosed illness.  Both examiners noted the symptomatology reported by the Veteran involved the upper gastrointestinal tract and was consistent with a diagnosis of GERD.  Private treatment records from 2009 through 2010 are also negative for complaints of abdominal pain, bloating, constipation, diarrhea, hemorrhoids, nausea, and vomiting.  Prior to the appeal period, the Veteran sought treatment for right abdominal pain in June 2000, but there is no other evidence regarding treatment for stomach-related issues of record.  Thus, it appears this symptomatology has primarily resolved prior to the appeal period.

The record includes a positive July 2010 opinion from a private physician, P.G., M.D., which indicates the Veteran presents with seven of thirteen symptoms listed in 38 C.F.R. § 3.317(b) as a "chronic multi symptom undiagnosed illness"; however, this opinion does not list any of the seven symptoms manifested by the Veteran.  Further, in the opinion, P.G., M.D., conceded he is unfamiliar with the provisions of 38 C.F.R. § 3.317, as well as determinations with respect to a potential undiagnosed illness or medically unexplained chronic multisymptom illness, which is underscored by his conflation of these terms in the opinion.  Thus, the Board gives the July 2010 opinion limited evidentiary weight with respect to whether service connection for a condition manifested by stomach pain is warranted under the provisions of 38 C.F.R. § 3.317.

During the July 2011 hearing at the RO, the Veteran testified experiencing a sharp pain in the lower right quadrant of his abdomen approximately once every two weeks.  The Veteran did not provide any details regarding the approximate timeframe of onset or the approximate duration of this symptomatology.  As he has consistently denied stomach pain during treatment and on examination throughout the appeal, the Board finds his testimony during the July 2011 hearing standing alone is insufficient to establish chronicity for a disability manifested by stomach pain.

For chronicity to be established under 38 C.F.R. § 3.317, there must be objective indications of a disability present for six months, or intermittent episodes of improvement and worsening over a six-month period.  Here, there is an isolated treatment note regarding stomach pain in June 2000, approximately nine years before the appeal period, and vague testimony from the Veteran regarding an occasional stomach pain in the right lower quadrant of his abdomen.  He has consistently denied stomach pain or related issues during treatment and on examination during the appeal period.  This does not show the existence of disability for six months, or intermittent episodes of improvement and worsening over a six-month period.  Thus, the preponderance of evidence is against a finding that the Veteran has presented objective indications of a chronic disability manifested by stomach pain during the appeal period.  As such, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim for service connection for a disability manifested by stomach pain must be denied.  


      V.  Disability Manifested by Acid Reflux

The Veteran has claimed entitlement to service connection for a disability manifested by acid reflux due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as the result of service in Southwest Asia.  VA examiners in September 2009 and March 2014 both determined the Veteran's upper gastrointestinal symptomatology is the result of GERD.  Thus, given that the Veteran's symptoms can be attributed to a known clinical diagnosis, consideration of the matter of whether service connection is due to an undiagnosed illness or a chronic multisymptom illness is not warranted.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The March 2014 examiner also provided an opinion that indicates the Veteran's GERD is less likely than not the result of a disease or injury in service.  She explained GERD onset after the Veteran's separation from service with no indication that he was treated for upper gastrointestinal tract condition in service.  Review of the Veteran's service treatment records does not reveal any upper gastrointestinal complaints or symptoms.  Thus, the Board finds the March 2014 probative with respect to GERD.

The Board acknowledges the Veteran's reports of heartburn in service and after separation from service.  While the Veteran is competent to report symptomatology such as heartburn, he does not possess the requisite skill or training to diagnosis GERD or address more complex medical questions such as etiology or causation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds heartburn is a symptom commonly experienced without necessarily requiring an underlying diagnosis for a disability such as GERD.

As previously noted, the record includes a positive July 2010 opinion from a private physician, P.G., M.D., which indicates the Veteran presents with seven of thirteen symptoms listed in 38 C.F.R. § 3.317(b).  This opinion does not provide any information with respect to which specific symptoms the Veteran manifests.  Further, it does not address whether any symptoms, or specifically acid reflux, could be the result of a diagnosed condition, such as GERD.  Therefore, the opinion is of limited probative value within the context of service connection for a condition manifested by acid reflux.

Ultimately, the Veteran's acid reflux has been attributed to a diagnosed condition, GERD.  There is no competent evidence that links this condition to service.  Thus, the benefit-of-the-doubt doctrine is inapplicable, and the Veteran's claim for service connection for a disability manifested by acid reflux, to include GERD, must be denied.  


      VI.  Disability Manifested by Joint Pain

As with the Veteran's claim for a disability manifested by acid reflux, the Veteran's joint pain appears to be the result of a diagnosed condition.  During the March 2014 examination, the Veteran was diagnosed as having a cervical strain and degenerative disc disease of the cervical spine, bilateral strain and degenerative joint disease of the shoulders, bilateral knee strain with degenerative joint disease of the left knee, and bilateral ankle strain.  Therefore, the Veteran's complaints of joint pain have been attributed to diagnosed conditions, and consideration of whether service connection is due to an undiagnosed illness or a chronic multisymptom illness is not warranted.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

As previously noted, a positive July 2010 opinion from a private physician, P.G., M.D., indicates the Veteran presents with seven of thirteen symptoms listed in 38 C.F.R. § 3.317(b).  This opinion does not provide any information with respect to the specific symptoms the Veteran manifests or address whether any symptoms, or specifically joint pain, could be the result of a diagnosed condition, such as degenerative changes or chronic strains.  Therefore, the opinion is of limited probative value within the context of service connection for joint pain.

While the Veteran is competent to report symptomatology such as joint pain, he does not possess the requisite skill or training to address more complex medical questions such as etiology or causation.  See Jandreau, 492 F.3d at 1376-77; Woehlaert, supra.  VA examiners have attributed his joint pain to diagnosed conditions, as opposed to an undiagnosed illness.

The March 2014 examiner indicated it is less likely than not the conditions affecting the Veteran's joints are the result of disease or injury in service because the Veteran reported the onset of symptoms occurred after his separation from service.  During a July 2011 hearing with a decision review officer, the Veteran acknowledged that his symptoms appeared gradually after his separation from service.  There is no indication from the record the Veteran suffered an injury affecting the cervical spine, right shoulder, elbows, right knee, or ankles in service.  There is also no evidence arthritis affecting these joints manifested within one year of the Veteran's separation from service, as the first treatment records available are from 1995.  38 C.F.R. §§ 3.307, 3.309.  Thus, consideration of whether service connection is warranted on direct or presumptive basis for these joints is not warranted.  As noted in the introduction, the issues of entitlement to service connection for a left shoulder and/or left knee disability are being remanded to obtain a VA opinion that more thoroughly addresses direct service connection, as there is evidence of a left shoulder and left knee injury in service.


ORDER

Entitlement to service connection for a disability manifested by dizziness is granted.

Entitlement to service connection for a disability manifested by stomach pain is denied.

Entitlement to service connection for a disability manifested by acid reflux, to include GERD, is denied.

Entitlement to service connection for a disability manifested by joint pain is denied.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  

As noted in the Introduction, the issues of service connection for a left shoulder and a left knee disability on direct basis have been raised by the record as part and parcel of the Veteran's claim of entitlement for a disability manifested by joint pain due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as a result of service in Southwest Asia.  See Robinson v. Shinseki, 557 F.3d 1355 (2009) (indicating the Board is required to address all theories of entitlement raised by the record).

The Veteran was seen for a left shoulder injury in September 1988.  The Veteran also reported left knee pain during his May 1991 separation examination.  Thus, injuries or diseases, or symptoms indicating such, of the left shoulder and left knee were noted in service.  These in-service manifestations were not addressed in the March 2014 examiner's opinion with regarding direct service connection for these joints.  Thus, a more detailed opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination with regard to claimed left knee and left shoulder disabilities.  The examiner must provide a medical opinion as to (a) whether it is at least as likely as not (a 50 percent or greater probability) that a current left knee disability had onset during the Veteran's active service or was caused by his active service and (b) whether it is at least as likely as not (a 50 percent or greater probability) that a current left shoulder disability had onset during the Veteran's active service or was caused by his active service.  

The examiner is must specifically address the September 1988 left shoulder injury and the Veteran's reports of left knee pain in May 1991 documented in the service treatment records within the context of direct service connection and the significance of these with regard to the examiner's opinions.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinions provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  Readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


